DETAILED ACTION
This action is in response to communication filed on 8/25/2022
 	Claims 1, 3-7, 15 and 25 are pending.
Claims 1, 4, and 15 have been amended.
Claims 2 and 24 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 5-8, filed 8/25/2022, with respect to the rejection(s) of claim(s) 1, 4, and 15 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lucco et al. (US 2006/0212599) in view of Bhakta et al. (US 2008/0222307) in view of Keller et al (US 2019/0028431).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7, and 15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lucco et al. (US 2006/0212599) in view of Bhakta et al. (US 2008/0222307) in view of Keller et al (US 2019/0028431).

Regarding claim 1, Lucco discloses a domain name resolution method, comprising: 
receiving, by an electronic device, a first input of a user, wherein the first input is used to trigger the electronic device to provide a service for the user by accessing a resource on a server deployed on the Internet (see Lucco; [0006]; referring to FIG. 1, suppose that a Web browser 104 operating on a client computer 101 allows a user to enter an arbitrary URL, such as http://foo.microsoft.com/foo/bar/bing.htm. The first component ("http:") is a scheme identifier that specifies which Internet protocol is to be used to communicate with the machine holding the document or providing the service); 
obtaining, by the electronic device, a key value and an identifier in response to the first input (see Lucco; [0058]; http://foo.com/a/b/c.); 
sending, by the electronic device, the key value to a global router service (GRS) server identified by the identifier to determine a target Internet protocol (IP) address to the server based on the key value for domain name resolution instead of using a domain name (DNS) for the domain name resolution to improve access performance (see Lucco; [0051-0052]; ) Name router 202, which may comprise a software function residing on a computer, maintains a virtual name table 204 including an entry 205 that maps the virtual name for communications endpoint C to a specific physical address used to directly access endpoint C (e.g., it maps an arbitrary name to an IP address). Client 201 sends the message destined for endpoint 203 having name C to name router 202, which uses mapping entry 205 to forward the message to the physical address for endpoint C.  client 201 may also request acceleration information from name router 202. If client 201 has done so and client 201 has the appropriate permissions to acquire that information, name router 202 will return to client 201 a message 209 indicating that the virtual name for endpoint C maps to the particular physical address for endpoint C. Thus, after client 201 has received and cached this information as indicated at 206, it can then use the physical address for C to directly contact endpoint C, thus accelerating the process of delivering the message);
receiving, by the electronic device, the target (IP) address from the GRS server (see Lucco; [0060-0062]; name router 460 forwards the message to the name router at 1.2.3.6, and sends the client acceleration information that foo.com/a, /b, and /c should be resolved to 1.2.3.6 back to element 460 (step 407), which returns this information to the client at step 405 via virtual name resolution proxy 420.); and 
accessing, by the electronic device, the resource on the server identified by the target IP address, to provide the service for the user (see Lucco; [0051]; Client 201 sends the message destined for endpoint 203 having name C to name router 202, which uses mapping entry 205 to forward the message to the physical address for endpoint C).
However, the prior art does not explicitly discloses the following:
receiving, by the electronic device, at least two IP addresses from the GRS server; 
determining, by the electronic device, the target IP address from the at least two IP addresses; 
Bhakta in the field of the same endeavor discloses techniques for retrieving multiple IP addresses for a domain name from an enhanced domain name system (DNS) server that manages multiple IP addresses and includes one default address per domain name. In particular, Bhakta teaches the following:
receiving, by the electronic device, at least two IP addresses from the GRS server (see Bhakta; [0047]; if multiple IP addresses are being requested for the domain name, then decision 430 branches to "yes" branch 455 whereupon, at predefined process 460, all known IP addresses that correspond to this domain name are retrieved and returned to the client in multiple IP address response 465 (see FIG. 5 and corresponding text for processing details involved in retrieving all such known IP addresses); 
determining, by the electronic device, the target IP address from the at least two IP addresses (see Bhakta; [0054]; if response packet 465 includes multiple IP addresses, then the user selects one of the IP addresses at predefined process 655 and data is requested from the selected IP address, such as a web page from a web server referenced by the selected IP address (see FIG. 7 and corresponding text for processing details)). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Bhakta in order to incorporate techniques for retrieving multiple IP addresses for a domain name from an enhanced domain name system (DNS) server that manages multiple IP addresses and includes one default address per domain name.  One would have been motivated because using multiple IP address for domain names improves user experiences (see Bhakta; [0005-0007]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Bhakta in order to incorporate techniques for retrieving multiple IP addresses for a domain name from an enhanced domain name system (DNS) server that manages multiple IP addresses and includes one default address per domain name.  One would have been motivated because using multiple IP address for domain names improves user experiences (see Bhakta; [0005-0007]).
However, the prior art do not explicitly disclose wherein the GRS server performs load balancing control.
Keller in the field of the same endeavor discloses techniques for hosting multiple cloud-based services at a common network address.  In particular, Keller teaches the following:
wherein the GRS server performs load balancing control (see Keller; [0022]; a network device such as the gateway 132 or specific servers 134 may provide load balancing across multiple servers 134 to process requests from client devices 102, act as a proxy or access server to provide access to the one or more servers 134, provide security and/or act as a firewall between a client 102 and a server 134, provide Domain Name Service (“DNS”) resolution, provide one or more virtual servers or virtual internet protocol servers, and/or provide a secure virtual private network (“VPN”) connection from a client 102 to a server 138, such as a secure socket layer (“SSL”) VPN connection and/or provide encryption and decryption operations).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Keller to incorporate techniques for hosting multiple cloud-based services at a common network address.  One would have been motivated because the technical problems with running the test instance include access issues with network security (e.g., firewall circumvention), redirecting test clients (knowing beta testers or unknowing canary testers) to the test instance, and managing temporary integration between the test instance and any additional production resources used by the test instance (e.g., accessing live databases in the production network) would be address by Keller (see Keller; [0001-0005]).

Regarding claim 3, Lucco-Bhakta-Keller discloses the method of claim 1, further comprising: 
receiving, by the electronic device from the GRS server, a uniform resource locator (URL) corresponding to the key value, wherein the URL comprises a domain name of the server that stores the resource (see Lucco; [0060-0062]; the client machine 430 receives the foo.com/a, foo.com/b/ and foo.com/c from the virtual name resolution proxy); and 
accessing, by the electronic device, a resource on a server identified by the target IP address, to provide the service for the user comprises: sending, by the electronic device, a hypertext transfer protocol (HTTP)/hypertext transfer protocol secure (HTTPS) request to the server identified by the target IP address, wherein the HTTP/HTTPS request comprises a URL obtained after the domain name in the URL is replaced with the target IP address; and receiving, by the electronic device, an HTTP/HTTPS response from the server identified by the target IP address, wherein the HTTP/HTTPS response comprises the resource (see Lucco; [0051, 0053, 0060-0062]; Client 201 sends the message destined for endpoint 203 having name C to name router 202, which uses mapping entry 205 to forward the message to the physical address for endpoint C.  Furthermore, accessing the resource is accomplish via HTTP where the client makes an HTTP request and receives an HTTP response with the for the DNS resolution).

Regarding claim 4, Lucco-Bhakta-Keller discloses a domain name resolution method, comprising: 
receiving, by a global router service (GRS) server, a key value from an electronic device (see Lucco; [0006]; referring to FIG. 1, suppose that a Web browser 104 operating on a client computer 101 allows a user to enter an arbitrary URL, such as http://foo.microsoft.com/foo/bar/bing.htm. The first component ("http:") is a scheme identifier that specifies which Internet protocol is to be used to communicate with the machine holding the document or providing the service); 
obtaining, by the GRS server, a uniform resource locator (URL) corresponding to the key value, wherein the URL comprises a domain name of a server that stores a resource (see Lucco; [0058]; http://foo.com/a/b/c.); 
obtaining, by the GRS server, at least two Internet protocol (IP) addresses based on the domain name in the URL (see Bhakta; [0047]; if multiple IP addresses are being requested for the domain name, then decision 430 branches to "yes" branch 455 whereupon, at predefined process 460, all known IP addresses that correspond to this domain name are retrieved and returned to the client in multiple IP address response 465 (see FIG. 5 and corresponding text for processing details involved in retrieving all such known IP addresses); and 
sending, by the GRS server, the at least two IP addresses to the electronic device (see Bhakta; [0054]; multiple IP address 465 is sent to the electron device).

Regarding claim 5, Lucco-Bhakta-Keller discloses the method of claim 4, wherein the obtaining at least two IP addresses based on the domain name in the URL comprises: performing, by the GRS server, domain name resolution on the domain name in the URL to obtain the at least two IP addresses (see Bhakta; [0047]; at step 410, after indicating that multiple IP addresses are desired, the client enters a domain name into a software application, such as the browser, and sends the requested domain name to the server that is performing domain name resolution (e.g., a default DNS server, etc.) for the client).

Regarding claim 6, Lucco-Bhakta-Keller discloses the method of claim 4, wherein the obtaining at least two IP addresses based on the domain name in the URL comprises: 
sending, by the GRS server, the domain name in the URL to a domain name system (DNS) server; and receiving, by the GRS server, the at least two IP addresses from the DNS server (see Bhakta; [0047]; if multiple IP addresses are being requested for the domain name, then decision 430 branches to "yes" branch 455 whereupon, at predefined process 460, all known IP addresses that correspond to this domain name are retrieved and returned to the client in multiple IP address response 465 (see FIG. 5 and corresponding text for processing details involved in retrieving all such known IP addresses).

Regarding claim 7, Lucco-Bhakta-Keller discloses the method of claim 6, further comprising: correspondingly storing, by the GRS server in the GRS server, the at least two IP addresses and the domain name in the URL (see Lucco; [0063];   one or more intermediate nodes can cache partial resolution results for future use).

Regarding claim(s) 15 and 25, do(es) not teach or further define over the limitation in claim(s) 1 and 3 respectively.  Therefore claim(s) 15 and 25 is/are rejected for the same rationale of rejection as set forth in claim(s) 1 and 3 respectively.

Conclusion
For the reason above, claims 1, 3-7, 15 and 25 have been rejected and remain pending.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY H TRAN whose telephone number is (571)270-5638. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY H TRAN
Primary Examiner
Art Unit 2456



/JIMMY H TRAN/Primary Examiner, Art Unit 2451